iIV! SfOj,"'
                                                                                                                                 T
                                                                                                          ZO[   JUN 213
                                                                                                                            H 9: 07
                                                                                                          S
                                                                                                                                     ON
                                                                                                           GY




     IN THE COURT OF APPEALS OF THE STATE OF WASHINGTON

                                                 DIVISION II

STATE OF WASHINGTON,                                                               No.     45176 -0 -II


                                   Respondent,


         v.



RICHARD DEWAYNE DICKEY,                                                    UNPUBLISHED OPINION


                                   Appellant.


         JOHANSON, C. J. —       Richard D. Dickey appeals his sentence of 120 months incarceration

with 12 months of community custody upon release. Dickey argues, and the State concedes, that

Dickey' s sentence was improper because the term of confinement and his term of community

custody total   more   than the statutory maximum            sentence      for his   crime.   1 We accept the State' s

concession and reverse and remand with instructions for the sentencing court to comply with

RCW 9. 94A.701( 9).

                                                         FACTS


         On   July 19,   2012,    Dickey pleaded guilty to the charge of unlawful possession of

methamphetamine with          intent to deliver       and requested admittance           into "   post disposition" drug

court.   The trial court accepted his plea and waived sentencing until Dickey completed the drug

1
    Because we reverse and grant Dickey' s requested relief, we do not reach Dickey' s other
arguments     regarding the   invalidity   of   his   plea and   the   doubling   statute.
No. 45176 -0 -II



program.     The agreement stipulated completion of the drug program would result in " a sentence

of credit   for time      served."   Clerk' s Papers     at    18.   The maximum sentence is 10 years and a

                                                                     2
maximum      fine   of $20, 000 per   RCW 9A.20. 021( 1)( b)             should Dickey not complete the program.

          Dickey failed to comply with the terms of the drug program, abandoning treatment on

several occasions. Dickey also acquired additional felony charges. About a year after he entered

the   program,     Dickey   was   terminated    from    drug   court.     The trial court sentenced Dickey to 120

months incarceration plus 12 months of community custody upon release.

                                                     ANALYSIS


          Dickey contends that reversal of his conviction is appropriate because the court imposed

a     sentence   that    exceeded    the    statutory   maximum           for his   crime,   in   violation   of RCW


9. 94A. 701( 9).        The State concedes that Dickey cannot be sentenced to incarceration plus

community custody because the total exceeds the 10 -year maximum sentence and, thus, violates

the statute. We agree and accept the State' s concession.


          Under RCW 9. 94A. 505( 5), "         a court may not impose a sentence providing for a term of

confinement or community custody that exceeds the statutory maximum for the crime as

provided    in   chapter   9A.20 RCW."        Possession of methamphetamine with intent to deliver has a


statutory   maximum sentence of no more             than 10    years.     RCW 69. 50. 401( 2)( b).   The combination


of terms for confinement ( 120 months) and community custody ( 12 months) in this case exceeds

the statutory maximum           by   12   months.   Accordingly, the trial court did not have authority to




2
    RCW 9A.20. 021( 1)       states, "[   N] o person convicted of a classified felony shall be punished by
confinement or       fine exceeding the        following:... ( b) For a class B felony, by confinement in a
state correctional institution for a term of ten years, or by a fine in an amount fixed by the court
of twenty thousand dollars, or by both such confinement and fine."
                                                               2
No. 45176 -0 -II



impose the sentence. The proper remedy is for the trial court to reduce Dickey' s term of

community custody. RCW 9. 94A.701( 9) provides,

        The term of community custody specified by this section shall be reduced by the
        court whenever an offender' s standard range term of confinement in combination
        with the term of community custody exceeds the statutory maximum for the crime
        as provided in RCW 9A.20. 021.


As described above, Dickey' s total sentence was 12 months longer then the statutory maximum.

The sentencing court must reduce Dickey' s community custody sentence in order to comply with

the statutory maximum. Reversed and remanded for resentencing.

        A majority of the panel having determined that this opinion will not be printed in the

Washington Appellate Reports, but will be filed for public record in accordance with RCW

2. 06. 040, it is so ordered.




We concur:




Vv ° RSWICK, J.




MAXA,




                                               3